IN THE COURT OF COMMON PLEAS FOR THE STATE OF
DELAWARE
IN AND FOR NEW CASTLE COUNTY

TASHAY LAWLER, )
)

Defendant-Below/Appellant, _)

)

)

V. ) CPU4-21-003799

)

STONEYBROOK )
PRESERVATION ASSOCIATES, _ )
LLC, )
)

)

Plaintiff-Below/Appellee.

Submitted: June 16, 2022
Decided: July 25, 2022

Anthony M. Sierzega, Esq. Jillian M. Pratt, Esq.

Community Legal Aid Society Morton, Valihura, & Zerbato, LLC
100 West 10" Street 3704 Kennett Pike

Suite 801 Suite 200

Wilmington, DE 19801 Greenville, DE 19807

Attorney for Appellant Attorney for Appellee

MEMORANDUM OPINION AND ORDER

Horton, J.
The instant matter is an appeal filed by Defendant-Below/Appellant Tashay
Lawler (“Lawler”) from a September 23, 2021 decision of the Justice of the Peace
Court, in which judgment was rendered in favor of Plaintiff-Below/Appellee
Stoneybrook Preservation Associates, LLC (“Stoneybrook’”). This Court held a
hearing on February 23, 2022, and ordered briefing. After reviewing the parties’
submissions, the Court finds that it lacks subject matter jurisdiction. Accordingly,
Lawler’s appeal is hereby dismissed.

FACTUAL AND PROCEDURAL HISTORY

On April 8, 2021, Stoneybrook filed a summary possession action against
Lawler in Justice of the Peace Court. Shortly thereafter, the parties entered into a
Stipulation Agreement (“the Agreement”), which engrafted certain obligations upon
Lawler and also detailed the remedies available to Stoneybrook in the event of a
breach. Regarding the latter, the parties agreed that should a breach occur,
Stoneybrook would be authorized to obtain, via Court order, immediate possession
of the unit without requiring a hearing. Furthermore, the parties agreed to waive any
trial and/or appeal rights associated with the matter, other than what may be required
to enforce the Agreement.

On July 13, 2021, Stoneybrook found that Lawler had breached one or more
terms of the Agreement and thereafter filed an Affidavit of Breach with the Justice

of the Peace Court, pursuant to the procedure set forth in the Agreement. The Justice
of the Peace Court issued a Stipulated Judgment granting Stoneybrook possession
of the unit on August 2, 2021, after which a Writ of Possession was entered. !

Lawler obtained counsel and engaged in motions practice in an effort to avoid
execution of the Writ of Possession. On August 19, 2021, Lawler filed a motion for
relief from judgment, seeking to vacate the August 2 judgment awarding possession
to Stoneybrook. Ultimately, Lawler’s efforts proved unsuccessful, and on
September 23, 2021, the Justice of the Peace Court entered an order denying the
motion for relief from judgment and allowing the Writ of Possession to proceed (the
“Bawa Order”). The Bawa Order prompted Lawler to file an appeal with the Justice
of the Peace on September 27, 2021 requesting a trial de novo before a three-judge
panel pursuant to J.P. Civ. R. 72.1(c).

On October 1, 2021—while the three-judge panel appeal was pending—
constables arrived at the rental unit to evict Lawler. This sparked e-mail
communication between the parties and Deputy Chief Magistrate McCormick, in
which the Deputy Chief Magistrate indicated he intended to deny Lawler’s appeal
to the three-judge panel, and that an order would be forthcoming.

That same day, Lawler initiated the instant appeal with this Court by filing a

 

| The record reflects that Joyce Jenkins, Lawler’s grandmother, filed a motion on Lawler’s
behalf seeking to stay the eviction. However, this motion was denied by the Justice of the
Peace Court due to Ms. Jenkins’ lack of standing as well as the absence of a right to appeal a
Stipulated Judgment.
Notice of Appeal. As required by Ct. Com. Pl. Civ. R. 72.3(c), in her Notice of
Appeal, Lawler designated the Bawa Order as the order from which she was
appealing? Notably, Lawler never sought to amend her Notice of Appeal or
otherwise formally denote an intent to appeal any decision other than the Bawa
Order. Finally, on October 6, 2021, Magistrate McCormick entered a final order
denying Lawler’s appeal to the three-justice panel (the “McCormick Order”).

Given the peculiarities of the appeal, an inquisition hearing was held on
February 23, 2022, to address the Court’s concerns regarding jurisdiction. At the
conclusion of the hearing, the Court ordered briefing from the parties to address
whether this Court has subject matter jurisdiction over the appeal and, if so, what
standard of review would properly apply.? The Court also directed the parties to
address whether the order appealed was interlocutory.

DISCUSSION

The primary issue before the Court is narrow, but its implications are broad.
The Court must determine whether it may exercise jurisdiction over an appeal from
a Justice of the Peace Court order in a summary possession case where that order

does not, on its face, require a substantive review of the summary possession. But

 

2 Although largely compliant with Rule 72.3(c), it should be noted that the Notice of Appeal did
not state the grounds of appeal.

3 Webster v. Brosman, 2019 WL 5579489, at *1 (Del. Super. Cot. 29, 2019)(subject matter
jurisdiction is an issue that the court may raise at any time spontaneously); Appriva S'holder
Litig. Co. v. EV3, Inc., 937 A.2d 1275, 1284 (Del.2007 (where subject matter jurisdiction is in
doubt, the court has an independent obligation to confirm it exists).

4
the inquiry does not end there: an intrinsic component of this issue is the appropriate
standard of review to be applied if the Court does have jurisdiction over such an
appeal. These questions are not ones of first impression, but they highlight the
potential for confusion due to varying judicial interpretations of the Court of
Common Pleas’ appellate jurisdiction. Finally, the Court must also determine
whether the appeal in question constitutes an interlocutory appeal.

A. Jurisdiction in Summary Possession Actions

The Court of Common Pleas is a constitutional court, but of limited
jurisdiction.* The scope of its powers and authority are constrained to those
specified by statute. The General Assembly often allocates jurisdiction among the
various Delaware courts by specifying the particular types of claims over which each
court may preside.® In doing so, “the General Assembly makes clear which of
Delaware trial courts will handle the identified matter[.]”? Such is the case in

summary possession actions.

 

4 Del. Const. art. IV, § 7B; Howell v. Justice of the Peace Court No. 16, 2007 WL 2319147, at
*11 (Del. Super. July 10, 2007).

> Howell, 2007 WL 2319147 at *11 (“the General Assembly has intended that the jurisdiction
and powers of the Court of Common Pleas are to consist of those that it specifically provides
by statute”).

6 JMO Daniel Kloiber Dynasty Trust, 98 A.3d 924, 938 (Del. Ch. 2014); Pot-Nets Coveside
Homeowners Assn. v. Tunnell Companies, L.P., 2015 WL 3430089, at *3 (Del. Super. May
26, 2015).

7 IMO Daniel, 98 A.3d 924, at 938; Pot-Nets Coveside, 2015 WL 3430089, at *3 (“if the General
Assembly expressly assigns [a court] jurisdiction over a particular case or controversy, but is
silent as to others arising from the very same statute, it would appear, based on the maxim of
expressio unis est exclusio alterius, the General Assembly ‘was aware of the omission and
intended it.’’’).
In 1996, the General Assembly enacted significant revisions to the Landlord-
Tenant Code, 25 Del. C. § 5101 et seg.2 The Landlord-Tenant Code sets forth
detailed rules and procedures governing residential leases, including proceedings in
summary possession actions.? In § 5701, the General Assembly specifically
identified the Justice of the Peace Court as having jurisdiction over summary
possession cases.'? Thus, the General Assembly made clear that summary
possession actions are exclusively within the jurisdiction of the Justice of the Peace
Court—not the Court of Common Pleas.!!

The General Assembly also promulgated a mechanism to appeal a
magistrate’s decision in a summary possession action. Section 5717 of the
Landlord-Tenant Code provides aggrieved parties the opportunity to appeal a
summary possession judgment to a “special court comprised of 3 justices of the
peace” for a trial de novo.'* However, such an appellant’s options end there, as the
General Assembly “clearly expressed intent that no traditional appellate review lies

in summary possession cases after a three judge hearing in the Justice of the Peace

 

8 Brandywine Reality Management, 2001 WL 1198684, at *3 (Del. Super. Sept. 17, 2001).

9 25 Del. C. § 5701.

10 Id.

1 Id.; see Giuricich vy. Emtrol Corp., 449 A.2d 232, 238 (Del. 1982)(“where a provision is
expressly included in one section of a statute, but is omitted from another, it is reasonable to
assume that the Legislature was aware of the omission and intended it. The courts may not
engraft upon a statute language which has been clearly excluded therefrom by the
Legislature’).

12 25 Del. C. § 5717.
Court has concluded.”!? It must be noted that the statute is silent as to what, if any,
options may be available to litigants situated similarly to those in the instant case,
where the appeal to a three judge panel is denied and, thus, a three judge hearing has
not been held. However, the resolution of that issue cannot be undertaken by this
Court, as such would lie within the purview of the General Assembly.

B. Appeals to the Court of Common Pleas Pursuant to 10 Del. C. § 9571

The parties do not dispute that the case at bar is strictly a summary possession
action. As detailed above, this Court has determined that it does not exercise
jurisdiction over such cases. However, both parties argue that because the appeal is
limited to a review of the Bawa Order, in which the Justice of the Peace Court did
not adjudicate summary possession on the merits, this Court has appellate
jurisdiction pursuant to 10 Del. C. § 9571. The Court notes that Lawler also argues
that the McCormick Order constitutes a final ruling that may be appealed to the
Court of Common Pleas for the same reasons.'4
In enacting 10 Del. C. § 9571, the General Assembly afforded civil litigants a

right of appeal to the Court of Common Pleas from “any final order, ruling, decision

or judgment” of the Justice of the Peace Court, provided the appeal is “taken within

 

13 Madadrey v. Justice of the Peace Court 13,956 A.2d 1204, at 1215 (Del. 2008).

14 Lawler also asks the Court to characterize the October 1‘ emails from Magistrate McCormick
as a final ruling, which this Court declines to do. It is clear from the record that Magistrate
McCormick did not intend for his emails to constitute a final ruling and Lawler has cited no
authority for the proposition that an emailed communication from a court should be considered
as such.
15 days of the final order, ruling, decision or judgment.”!> However, this statute
does not supplant the summary possession exception set forth in the Landlord-
Tenant Code.'® The legislature purposely carved out a section of the Landlord-
Tenant Code to bestow the Justice of the Peace Court with sole jurisdiction over
summary possession cases.'’ If the legislature intended for the Court of Common
Pleas to have the ability to preside over summary possession actions, it would have
explicitly stated so.'® The conclusion that the legislature did not intend to afford this
Court jurisdiction over appeals of amy order in a summary possession action is
further augmented when considering the standard of review to be applied if such
appeal were permitted.

C. Appropriate Standard of Review on Appeal

In the Bawa Order and the McCormick Order,!? the Justice of the Peace Court
rendered decisions that did not reach the substantive merits of the presented claims.

While Lawler contends that the appropriate standard of review in this appeal is de

 

15 10 Del. C. § 9571.

16 25 Del. C. § 5701; Cigna Health and Life Insurance Company v. Audax Health Solutions, Inc.,
107 A.3d 1082, 1097 (Del. Ch. 2014) (noting “as a general rule of interpretation, more specific
provisions trump more general ones’’)(citing Oceanport Indus., Inc. v. Wilm. Oceanport Indus.,
Inc. v. Wilm. Stevedores, Inc., 636 A.2d 892, 901 (Del.1994)).

7 Maddrey, 956 A.2d at 1214.

18 Howell, 2007 WL 2319147 at *11 (“certainly the General Assembly has intended that the

jurisdiction and powers of the Court of Common Pleas are to consist of those that it specifically

provides by statute”).

In her Notice of Appeal, Lawler identified only the Bawa Order as the order from which she

appealed. Nevertheless, given the intertwined effect these decisions have on Lawler’s right to

appeal, this Court will address both the Bawa Order and the McCormick Order.

8

19
novo, she asserts that upon such a review, the Court should remand the case back to
the Justice of the Peace Court to be heard before a three-judge panel. By contrast,
Stoneybrook argues that the Court should employ an abuse of discretion standard
when considering this appeal.

The parties’ disagreement on this issue is not unexpected. While § 9571(b)
provides that appeals taken thereunder “shall be a trial de novo,” case law is notably
divergent regarding the standard of review utilized in appeals where, as here, the
appealed order was dispositive but not necessarily substantive.”° In such appeals,
the courts have variably applied either a de novo or abuse of discretion standard.!
However, in a recent decision, Wilson v. Delmarva Power and Light Company, this

Court turned to the legislative history of § 9571 to reconcile the historical

 

20 To be clear, the courts have consistently applied the de novo standard to appeals from the
Justice of the Peace Court where the decision appealed was on the merits of the claim. The
abuse of discretion standard has been applied almost exclusively in the context of appeals from
orders denying a motion to vacate judgment. See cases cited infra note 21.

21 See cases approving de novo review: August v. Lin, 2019 WL 3976040, at *5 (Del. Super. Aug.
20, 2019)(“10 Del. C. § 9571(c) unequivocally requires that an appeal from the JP Court to the
Court of Common Pleas must be a trial de novo”); Church v. Cottman, 1998 WL 733753, at
*3 (Del. Super. June 18, 1998)(“§ 9571 clearly mandates de novo review of decisions from the
Justice of the Peace Court. The statute requires that the parties begin anew, as if proceedings
in the lower court never took place”); Kenyon v. Setting, 1992 WL 52200 (Del. Super. Feb. 20,
1992)(finding § 9571 entitles appellant to a de novo review); Davidson v. Robbins, 2000 WL
33961388 (Del. Com. Pl. July 25, 2000 (finding appellant entitled to de novo review); see cases
approving abuse of discretion standard, Am. Spirit Fed. Credit Union v. Speedy Key Lock &
Tow Servs., 2016 WL 399231, at *2-3 (Del. Super. Jan. 29, 2016)(“review in the Court of
Common Pleas, therefore, ‘is limited to the issue of whether the trier-of-fact abused its
discretion in denying the motion to vacate the default judgment’”)(quoting Hurd v. Smith, 2009
WL 1610516 (Del. Com. Pl. June 10, 2009); Bailey’s Construction Co., Inc. v. Clark, 2001
WL 1198948, at *1 (Del. Super. Sept. 19, 2001)(an ordering denying a motion to vacate “can
be set aside on appeal only for abuse of discretion or error of law”); Gunn y. Tidewater Utilities,
Inc. 2016 WL 5660306 (Del. Com. Pl. July 25, 2016).

9
inconsistencies in case law.”? This Court found that the amendments to 10 Del. C.
§ 9571, and the subsequent judicial rulings, have “unequivocally solidified” that the
Court of Common Pleas must utilize a de novo standard when considering appeals
from the Justice of the Peace Court.”

A de novo review means that the reviewing court considers all facts and law
anew, as if the proceedings below did not occur.”* In order for the Court to conduct
a de novo review of the Bawa Order, it must necessarily delve into the issue of
summary possession and, ultimately, render a decision on the issue of possession—
an area over which the Court does not exercise subject matter jurisdiction.

With regards to the McCormick Order, the Court finds that it is not properly
before the Court for reasons more fully explained below. Nevertheless, even if it
were, the McCormick Order represents the denial of a request for an appeal to a three
judge panel in the Justice of the Peace. As noted above, a de novo review requires
an entirely new proceeding on Lawler’s request. As such, a review of the
McCormick Order would require this Court to conduct a three-judge panel to
substantively consider the parties’ arguments on appeal, which it has neither the

authority nor the procedural framework to do.

 

22 2020 WL 7024489 (Del. Com.P1. Nov. 30, 2020).

23 Td. at *3.

24 Dean v. Thoro-Good’s Concrete Co., Inc., 1997 WL 1737107, at *1-2 (Del. Com. Pl. March
25, 1997).

10
D. Interlocutory Orders

Even if the Court were to find that it has subject matter jurisdiction over an
appeal from an order in a summary possession case, Lawler’s appeal is procedurally
deficient to establish jurisdiction in this Court. Section 9571 sets forth two strict
procedural requisites: the order appealed must be “final” and the appeal must be
brought within 15 days from the date that “final” order is entered.

Generally, an order is considered final—and therefore appealable—only
where it “determines the merits of the controversy or defines the rights of the parties
and leaves nothing for future determination or consideration.”* “The test for
whether an order is final and therefore ripe for appeal is whether the trial court has
clearly declared its intention that the order be the court's ‘final act’ in a case.””© The
underlying purpose of the final judgment rule is to facilitate the “efficient use of
judicial resources through disposition of cases as a whole, rather than piecemeal.”’

Applying those principles to the Bawa Order, the Court finds that the appeal
was an improper interlocutory order. At the time it was entered (September 23,

2021), the Bawa Order was a final order intended to resolve all issues as to all parties

without further judicial intervention, thus triggering the 15-day period for appeal.

 

25 Tyson Foods, Inc. v. Aetos Corp., 809 A.2d 575 at 579 (Del. 2002).
26 Id.
a Ve

11
However, a judgment’s finality may be tolled where a party causes the docket to
remain open for further proceedings.*® Such circumstances occurred on September
27, 2021, when Lawler filed an appeal to the three-judge panel. That action tolled
the finality of the Bawa Order during the pendency of the appeal to the three-judge
panel, which remained until the McCormick Order was docketed on October 6,
2021. Therefore, when Lawler filed the appeal in this Court on October 1, 2021, the
Bawa Order was not a final, appealable order.?? Lawler’s failure to file an appeal at
a time when the Bawa Order was “final” divests this Court of jurisdiction over the
Bawa Order.°?

Finally, the McCormick Order cannot serve as a means to achieve appellate
review in this Court because it was filed before a final ruling was issued. The present
appeal was filed on October 1, 2021—five days before the McCormick Order was
issued.*! As such, the appeal did not satisfy the jurisdictional requirement that it be

brought within 15 days from the date the order was entered.

 

28 Bowen v. E.I DuPont de Nemours and Company, Inc., 879 A. 2d. 920, 922 (Del. 2005)(finality

of judgment suspended when motion for reargument is filed); Tomasetti v. Wilmington Savings

Fund Society FSB, 672 A.2d 61, 64 (Del. 1996)(like motions for reargument, a renewed motion

for judgment as a matter of law tolls finality of judgment).

At the time of the appeal, her appeal was, in effect, interlocutory. This Court lacks the statutory

authority to consider an appeal from an interlocutory order. See Anderson v. R.A. Midway

Towing, 905 A.2d 746 (Del. 2006).

3° Bowen, 879 A. 2d. 920, 922.

3! While the Federal Rules of Appellate Procedure allow a premature notice of appeal to be held
in abeyance while a post-judgment motion is pending in the trial court, Delaware has not
adopted such a rule. Tomasetti, 672 A.2d 61, 63-64.

12

29
CONCLUSION

It appears that Lawler has unfortunately found herself in a procedural
quandary. However, the Court cannot contemplate matters over which is does not
have subject matter jurisdiction. For the foregoing reasons, the appeal is DENIED,

and the case shall be DISMISSED.

IT IS SO ORDERED.

Monica A. Horton,
Judge

13